DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the amendment filed on 8/11/2022. Claims 1-20 are pending. Claims 1-20 are currently amended. Claims 1, 8, and 15 are independent claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a communication graph for the plurality of applications, wherein the communication graph includes an average latency between the respective pluralities of application components; identifying, from the average latencies of the communication graph, a set of migratable applications within the plurality;” Applicant is mixing individual applications and the application components of each of those individual applications in reciting claim limitations. It appears that the communication graph is exclusively defining interactions between application components of an individual application and each individual application appears to have its own corresponding communication graph. It is interpreted at least for examining purposes, that for each individual application a communication graph between application components conveying average latency is generated and based on the average latencies, the application components are grouped together (as recited in claim 4) and migrated. Claim 1 limitations are ambiguous and the dangling limitation “within the plurality” on line 8 adds to the confusion of within the plurality of what? Claim 4 repeats “within the plurality” limitation as does claim 7. At a minimum, this is sloppy claim recitation which makes analyzing the limitations to represent the claim invention imprecise and precise wording is required. Other independent claims repeat the same limitations and are rejected under the same rationale. Dependent claims do not remedy the deficiency and are rejected under the same rationale.
Claims 7, 14, and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps/elements/relationship.  See MPEP § 2172.01.
Claim 7 recites the limitation “monitoring a second set of network traffic occurring between the migrated set of migratable applications and a remainder of the plurality” Monitoring traffic appears to be exclusively among application components of an application as recited in claim 1 from which a communication graph is derived and it is not clear if claim 7 is introducing the idea of monitoring traffic between applications. It is not clear what the timing error is referring to or what the context is for a timing error; what criteria in what context and for what functionality; what purpose does the network control filter fulfil? There appears to be omitting essential process steps/elements/structure. Claims 14 and 20 repeat the same limitation and are rejected under the same rationale. 
Claim 3 recites set of origins and set of destinations for the set of client requests and it is not clear if these are sets of servers that are source/destination pairs responding to the client requests. Typically, the client request would have source address as the client address and the server address as the destination address.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. (US 2016/0330277 A1, hereinafter Jain).
Regarding claim 15, Jain teaches a system for migrating complex applications, [Title and Abstract, migrating composite applications in a cloud environment], the system comprising: a memory subsystem, with program instructions included thereon; and a processor in communication with the memory subsystem, [Figure 1 and container migration module in Figure 4], wherein the program instructions cause the processor to:
monitor a set of network traffic among a plurality of applications, wherein each of the plurality of applications comprises a plurality of application components, [Abstract, Par.[0014] identify application and its components for migration; Par.[0050] describes the application descriptor (application map/graph) generated based on composite application monitoring and diagnosis tools; Par.[0053] describes various composite application monitoring and diagnosis tools, such as IBM Tivoli Monitoring™ or IBM Tivoli Composite Application Monitor (ITCAM)™, may be used in blocks 502 and 503 to determine the components of a composite application, and monitor internal calls within the application to estimate the communication patterns among application components. Both static analysis and dynamic analysis of the application environment is performed to determine how to migrate the application to a container-based environment]; 
generate, from the set of monitored network traffic, a communication graph for the plurality of applications, wherein the communication graph includes an average latency between the respective pluralities of application components, [Par.[0014] describes the analysis of an existing application maps out the different components of the application and their relationships, producing a descriptor, which may be an extensible markup language (XML) document in some embodiments, which describes the different components of the application, the relationships between those components (e.g., inter-component communication patterns), and the underlying infrastructure statistics (e.g., average pairwise ping delays or network topology) of the application; see Figure 5 where Application descriptor is equivalent to the communication graph; claim language is ambiguous in that the communication graph applies to a single application and its components but the process of determining the graph and migration decision is repeated for each application];
identify, from the average latencies of the communication graph, a set of migratable applications within the plurality, [claim limitation “within the plurality” is ambiguous as in within the plurality of what? Abstract describes migrating a composite application to a container based environment where each container is mapped to a set of application components based on their relationships with one another as further described in Par.[0014]; see Par.[0050] for migrating groups of application components for the migratable application where application components that frequently communicate are merged together in one container];
migrate the set of migratable applications to an edge layer, [See Par.[0014], [0050] among others as explained above]; 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2016/0330277 A1, hereinafter Jain) in view of Myers et al. (US 2020/0099773 A1, hereinafter Myers).
Regarding claim 1, Jain teaches a system for migrating complex applications, [Title and Abstract, migrating composite applications in a cloud environment], the system comprising: a memory subsystem, with program instructions included thereon; and a processor in communication with the memory subsystem, [Figure 1 and container migration module in Figure 4], wherein the program instructions cause the processor to:
monitoring a set of network traffic among a plurality of applications, wherein each of the plurality of applications comprises a plurality of application components, [Abstract, Par.[0014] identify application and its components for migration; Par.[0050] describes the application descriptor (application map/graph) generated based on composite application monitoring and diagnosis tools; Par.[0053] describes various composite application monitoring and diagnosis tools, such as IBM Tivoli Monitoring™ or IBM Tivoli Composite Application Monitor (ITCAM)™, may be used in blocks 502 and 503 to determine the components of a composite application, and monitor internal calls within the application to estimate the communication patterns among application components. Both static analysis and dynamic analysis of the application environment is performed to determine how to migrate the application to a container-based environment]; 
generating, from the set of monitored network traffic, a communication graph for the plurality of applications, wherein the communication graph includes an average latency between the respective pluralities of application components, [Par.[0014] describes the analysis of an existing application maps out the different components of the application and their relationships, producing a descriptor, which may be an extensible markup language (XML) document in some embodiments, which describes the different components of the application, the relationships between those components (e.g., inter-component communication patterns), and the underlying infrastructure statistics (e.g., average pairwise ping delays or network topology) of the application; see Figure 5 where Application descriptor is equivalent to the communication graph; claim language is ambiguous in that the communication graph applies to a single application and its components but the process of determining the graph and migration decision is repeated for each application];
identifying, from the average latencies of the communication graph, a set of migratable applications within the plurality, [claim limitation “within the plurality” is ambiguous as in within the plurality of what? Abstract describes migrating a composite application to a container based environment where each container is mapped to a set of application components based on their relationships with one another as further described in Par.[0014]; see Par.[0050] for migrating groups of application components for the migratable application where application components that frequently communicate are merged together in one container];
migrating the set of migratable applications to an edge layer, [See Par.[0014], [0050] among others as explained above]; 
Jain does not explicitly teach notifying a user of the migration;
Myers, in an analogous art, teaches notifying a user of the migration, [Par.[0163], [0167], [0305] describe a management server notifying users that the migration or update is complete];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain as taught by Myers. The motivation/suggestion would have been to deploy environments that preserve dependencies reducing the occurrence of system and application failure and interruption to a user’s workflow, [Myers: Par.[0043], [0103]].  
Claim 8 corresponds to claim 1 and is rejected as above.
Claims 2, 3, 4, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Myers and further in view of Goela et al. (US 11,343,355 B1, hereinafter Goela). 
Regarding claim 2, Jain and Myers disclose the method of claim 1; they do not explicitly teach identifying a server address and a port number for each of the application components; identifying, using the server address and the port number, a set of client requests associated with each of the application components; and generating, from the identified set of client requests, the communication graph;
Goela, in an analogous art, teaches identifying a server address and a port number for each of the application components; identifying, using the server address and the port number, a set of client requests associated with each of the application components; and generating, from the identified set of client requests, the communication graph, [Figure 3A (and Col. 16, lines 44-53) shows an application map with components of the application, including IP addresses and port number as further described in Col. 17, lines 1-26; Figure 3B shows the user interface with client requests that sets in motion the processes shown in Figures 3A and 3B; Col. 8, lines 10-41, Figure 4 and Col. 19, lines 9-24 describe the general process of generating an application map (communication graph); several other sections of Goela reference pertaining to the claim limitations are not recited here to avoid clutter]; 
it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Jain to include application map details in generating communication patterns. The motivation/suggestion would have been to investigate and respond to application outages, preventing application incidents, optimizing application infrastructure and other benefits, [Goela: Col. 1, lines 62-67, Col. 2, lines 1-13]. 

Regarding claim 3, Jain, Myers, and Goela disclose the method of claim 2, Goela teaches wherein the communication graph further includes: a set of server addresses and port numbers correlating to a set of origins for the set of client requests, a set of server addresses and port numbers correlating to a set of destinations for the set of client requests, [dependent claim is obvious over Jain in view of Goela for the same reasons as above; Col. 8, lines 10-41 describes client requests as used in application mapping with source/destination information using http protocol or other IP-based protocols]; a volume of network traffic, [dependent claim is obvious over Jain/Meyers in view of Goela for the same reasons as above; Col. 15, lines 5-21 describes event data collection including monitoring and collecting connectivity traffic data; Col. 26, lines 11-25 describes connections having traffic meeting specified criteria (frequency, amount) in the context of a user interface options for filtering application dependency map data]. 
Regarding claim 4, Jain, Myers, and Goela disclose the method of claim 3, Jain teaches wherein identifying the set of migratable applications further comprises: analyzing the communication graph to identify one or more groups of related application components; determining, from the one or more groups of related application components, the set of migratable applications within the plurality, [claim limitation “the plurality” is ‘dangling’ – complete it the plurality of (what); Abstract describes migrating a composite application to a container based environment where each container is mapped to a set of application components based on their relationships with one another as further described in Par.[0014]; see Par.[0050] for migrating groups of application components for the migratable application where application components that frequently communicate are merged together in one container].
Claims 9, 10, and 11 correspond to claim 2, 3, and 4 respectively and are rejected as above.
Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Myers and further in view of Goela and further view of Zhang et al. (US 2022/0129295 A1, hereinafter Zhang, priority date 10/25/2020).
Regarding claim 5, Jain and others teach the system of claim 4. They do not explicitly teach wherein the edge layer includes an appliance based on native architecture of a first application from the set of migratable applications;
Zhang in an analogous art, teaches wherein the edge layer includes an appliance based on native architecture of a first application from the set of migratable applications, [Par.[0025] describes a cloud platform providing a virtualized hardware environment that is native to the execution environment of an application so that the application may be executed on server-side hosted environment which is non-native to the application; see also Par.[0065], [0067], and [0087]]; 
it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Jain to provide a native execution environment to the migrated application in the cloud hosted infrastructure. The motivation/suggestion would have been to replicate adequate performance and a suitable user experience when the non-native application is executed as a cloud-hosted application executing in the cloud-hosted infrastructure, [Zhang: Par.[0017]. 
Regarding claim 6, Jain, Myers, Goela, and Zhang teach the method of claim 5, and Zhang teaches wherein software is provided as a service in the edge layer to host the first application, [dependent claim is obvious over Jain in view of Zhang for the same reasons set forth above; Par.[0025] describes a cloud platform providing a virtualized hardware environment that is native to the execution environment of an application so that the application may be executed on server-side hosted environment which is non-native to the application; see also Par.[0065], [0067], and [0087]]. 
CRM claim 12 correspond to claim 5 and are rejected as above.
Claim 13 corresponds to claim 6 and is rejected as above. 
Claims 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Goela et al. (US 11,343,355 B1, hereinafter Goela). 
Regarding claim 16, Jain discloses the method of claim 15; Jain does not explicitly teach identifying a server address and a port number for each of the application components; identifying, using the server address and the port number, a set of client requests associated with each of the application components; and generating, from the identified set of client requests, the communication graph;
Goela, in an analogous art, teaches identifying a server address and a port number for each of the application components; identifying, using the server address and the port number, a set of client requests associated with each of the application components; and generating, from the identified set of client requests, the communication graph, [Figure 3A (and Col. 16, lines 44-53) shows an application map with components of the application, including IP addresses and port number as further described in Col. 17, lines 1-26; Figure 3B shows the user interface with client requests that sets in motion the processes shown in Figures 3A and 3B; Col. 8, lines 10-41, Figure 4 and Col. 19, lines 9-24 describe the general process of generating an application map (communication graph); several other sections of Goela reference pertaining to the claim limitations are not recited here to avoid clutter]; 
it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Jain to include application map details in generating communication patterns. The motivation/suggestion would have been to investigate and respond to application outages, preventing application incidents, optimizing application infrastructure and other benefits, [Goela: Col. 1, lines 62-67, Col. 2, lines 1-13]. 
Regarding claim 17, Jain and Goela discloses the method of claim 16, and Goela teaches wherein the communication graph further includes: a set of server addresses and port numbers correlating to a set of origins for the set of client requests, a set of server addresses and port numbers correlating to a set of destinations for the set of client requests, [dependent claim is obvious over Jain in view of Goela for the same reasons as above; Col. 8, lines 10-41 describes client requests as used in application mapping with source/destination information using http protocol or other IP-based protocols]; 
a volume of network traffic, [dependent claim is obvious over Jain in view of Goela for the same reasons as above; Col. 15, lines 5-21 describes event data collection including monitoring and collecting connectivity traffic data; Col. 26, lines 11-25 describes connections having traffic meeting specified criteria (frequency, amount) in the context of a user interface options for filtering application dependency map data]. 
Regarding claim 18, Jain and Goela disclose the method of claim 17, Jain teaches wherein identifying the set of migratable applications further comprises: analyzing the communication graph to identify one or more groups of related application components; determining, from the one or more groups of related application components, the set of migratable applications within the plurality, [claim limitation “the plurality” is ‘dangling’ – complete it the plurality of (what); Abstract describes migrating a composite application to a container based environment where each container is mapped to a set of application components based on their relationships with one another as further described in Par.[0014]; see Par.[0050] for migrating groups of application components for the migratable application where application components that frequently communicate are merged together in one container].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Goela and further view of Zhang et al. (US 2022/0129295 A1, hereinafter Zhang, priority date 10/25/2020).
Regarding claim 19, Jain and Goela teach the system of claim 18. They do not explicitly teach wherein the edge layer includes an appliance based on native architecture of a first application from the set of migratable applications;
Zhang in an analogous art, teaches wherein the edge layer includes an appliance based on native architecture of a first application from the set of migratable applications, [Par.[0025] describes a cloud platform providing a virtualized hardware environment that is native to the execution environment of an application so that the application may be executed on server-side hosted environment which is non-native to the application; see also Par.[0065], [0067], and [0087]]; 
it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Jain to provide a native execution environment to the migrated application in the cloud hosted infrastructure. The motivation/suggestion would have been to replicate adequate performance and a suitable user experience when the non-native application is executed as a cloud-hosted application executing in the cloud-hosted infrastructure, [Zhang: Par.[0017]. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al. (US 9,672,054 B1, hereinafter Gupta) for claims 7, 14, and 20; claim is broad and vague without specifics on process steps; claim limitation is interpreted as the complex coordination steps that are involved in application migration and Jain describes such a complicated process of monitoring and recreating the execution environment for the migrated applications including capturing the execution states and replicating in another set of resources, all citations from claim 15 apply and Gupta et al. also deal with timing constraints which appears to be the subject matter for claim 20 (and claims 7 and 14) but everything is broad, vague, and impossible to interpret the way the claimed invention is intended to be because of lack of specific process sequence steps. More specific process steps must be included in the claim with proper context. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441